          Case 5:21-cv-03056-SAC Document 4 Filed 03/05/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



JOHN K. DELANEY,

                                       Plaintiff,

               v.                                            CASE NO. 21-3056-SAC


JEFF ZMUDA, et al.,

                                       Defendants.



                                MEMORANDUM AND ORDER

        Plaintiff John K. Delaney, a prisoner being held at the El Dorado Correctional Facility

(EDCF) in El Dorado, Kansas, brings this pro se civil rights action under 42 U.S.C. § 1983. He

proceeds in forma pauperis.

        Mr. Delaney’s Complaint (ECF No. 1) asserts two counts under the Eighth Amendment.

Plaintiff alleges the defendants failed to protect him from the risk of contracting COVID-19 and

denied him medical care for a serious medical need (infection with COVID-19) for at least 22

days.

        In support, Plaintiff includes the following detailed allegations. Delaney states he was not

provided with adequate personal protective equipment or cleaning supplies while he carried out

his duties as Cell Porter, cleaning recently vacated cells, including those that had housed COVID-

19 positive inmates. Plaintiff alleges he would have received disciplinary action if he had refused

to carry out his duties. He further alleges that inmates who had tested positive with COVID-19

were knowingly housed with uninfected inmates from April through December of 2020 and were


                                                    1
          Case 5:21-cv-03056-SAC Document 4 Filed 03/05/21 Page 2 of 7




not confined to one area. Plaintiff states facility staff failed to wear masks or face shields. When

he filed a grievance about the failure in April of 2020, he received the response that “it has not

been mandated” that staff wear face coverings and no further action would be taken. When

Plaintiff again complained about facility staff failing to wear face masks in May of 2020, staff

responded they did not have masks yet and wearing them was “at the discretion of the warden.”

       Plaintiff filed another grievance in September of 2020 covering the following issues:

housing COVID-19 positive inmates with uninfected inmates; having infected inmates eat and

shower with uninfected inmates; failing to provide cellhouse porters with proper protective

equipment; refusing to establish a COVID-19 unit; correctional officers not wearing proper masks;

and inadequate ventilation systems in Cellhouses A, B, C, D and E. Warden Cline first responded

by essentially asking Plaintiff to be patient and then by saying the facility was following the

directions of the Kansas Department of Health and Environment.

       After Plaintiff was exposed during his porter duties to several staff members who had tested

positive for COVID-19, he submitted a sick call and a Form 9 on December 1, 2020, asking to be

tested. Unit Team Supervisor Buchholz responded that C-Cellhouse as a whole would be tested

soon according to Medical. C-Cellhouse was not tested until the end of December. Plaintiff

submitted a second sick call on December 2 asking to be tested. Neither the December 1 or

December 2 sick call was ever answered by Medical.

       On December 4, Plaintiff began experiencing COVID-19 symptoms (headache, loss of

appetite, body soreness, excessive fatigue) and submitted a third sick call asking to be tested.

Medical never responded.

       By December 19, staff had noticed Plaintiff’s condition, and CSI Wiemers asked RN

Graham to examine Delaney. After doing so, RN Graham stated she believed he had COVID-19



                                                 2
          Case 5:21-cv-03056-SAC Document 4 Filed 03/05/21 Page 3 of 7




but that she would have to ask RN Lamkin for permission to test him. He was not tested. On

December 21, Plaintiff submitted a fifth sick call after losing his sense of taste. At this point, he

was also experiencing body aches, fatigue, diarrhea, cough, congestion, and chills. He was seen

again by Medical on December 23 but was not tested, again because they had to obtain permission

from RN Lamkin first. During this time, Plaintiff was required to continue his duties as Cell

Cleaning Porter.

       On December 24, Plaintiff began to have difficulty catching his breath and was dehydrated.

CSI Darter called Medical, and RN Lamkin refused to come to the unit to examine Plaintiff. At

approximately 4:00 a.m., Darter called a medical emergency. RN Lamkin responded and was

hostile upon arrival. She checked Delaney’s heart rate and oxygen saturation level but refused to

check his temperature or blood pressure. She stated she was aware of the sick calls Plaintiff had

submitted but determined it was not urgent unless he needed to be hospitalized. Lamkin went on

to say no one would be tested until after Christmas and just because Plaintiff reported symptoms

did not mean he actually had symptoms. In the presence of Plaintiff, Lamkin called Deputy

Warden Call on speakerphone. She told him Delaney had no symptoms and was being difficult.

Plaintiff and CSI Darter interrupted and explained that he did in fact have symptoms. Call said

without symptoms, it would be after Christmas before a test was done.

       Plaintiff was finally tested by Lamkin on December 26. He tested positive and was placed

under quarantine.

       On December 31, Plaintiff was moved to E2 Cellhouse and placed in a cell that had not

been cleaned with standing water on the floor from a broken toilet pipe. Plaintiff was denied

cleaning supplies. The water remained on the floor until January 7, 2021.




                                                 3
           Case 5:21-cv-03056-SAC Document 4 Filed 03/05/21 Page 4 of 7




       Plaintiff submitted another sick call on January 1 asking for something to address his

diarrhea and dehydration. At a vitals check, Plaintiff told RN Gonzalez and RN Lamkin he was

passing 5-7 stools per day, and despite drinking four 20-ounce bottles of water per day, he was

dehydrated and dizzy whenever he stood up. Plaintiff also reported he could not stop coughing.

Gonzalez stated that they were not going to do anything for Plaintiff unless his temperature was

“super high” or his oxygen saturation level was “super low”, to the point he needed to be

hospitalized.

       Plaintiff was seen by Medical on January 2, given one dose of Diamode and told to drink

more water. On January 6, he collapsed in his cell. CSI Turner called a medical emergency, and

Plaintiff was taken to the infirmary. Dr. Harrod in the infirmary said it was “just a panic attack,”

but upon arrival of an EMS unit, the paramedics determined Delaney needed to be transported to

the hospital.

       Plaintiff was admitted to the hospital on the COVID-19 unit in critical condition. He was

released from the hospital the next day after receiving IV fluids, antibiotics, and potassium and

being started on an Albuterol inhaler. Upon his return to EDCF, Dr. Harrod sent Plaintiff back to

the COVID Management Unit with a promise of starting him on “Boost” to keep him hydrated.

Plaintiff never received any Boost. He continued to have diarrhea and dehydration issues as of

January 8 at least. He was seen by Medical on January 19 for ongoing COVID-related issues and

prescribed potassium pills, antibiotics, Prednizone, and an Albuterol inhaler to keep with him. On

February 11, he submitted a sick call because he was continuing to have digestive issues, cough,

and loss of taste and smell.

       Plaintiff names as defendants Jeff Zmuda, Secretary of the Kansas Department of

Corrections; Sam Cline, Warden; Dale Call, Deputy Warden; Matthew Moore, Deputy Warden;



                                                 4
           Case 5:21-cv-03056-SAC Document 4 Filed 03/05/21 Page 5 of 7




and Nancy Lamkin, RN-Infectious Disease Control. Mr. Delaney seeks a declaratory judgment

stating Defendants Zmuda, Cline, Call and Moore (1) violated his Eighth Amendment right to be

free from cruel and unusual punishment by failing to adequately protect him from the risk of

contracting COVID-19; (2) failed to put in place adequate policies to protect inmates and staff; (3)

failed to provide adequate protective equipment and supplies to sanitize cells and living areas; and

(4) failed to properly address Plaintiff’s complaints.1 Plaintiff further seeks a declaratory judgment

that Defendant Lamkin violated his Eighth Amendment right to be free from cruel and unusual

punishment by failing to provide him with adequate medical care for a serious medical need, which

led to him being hospitalized. In addition, Plaintiff requests compensatory damages of $10,000

and punitive damages of $50,000 from each defendant.

        The Court finds that the proper processing of Plaintiff’s claims cannot be achieved without

additional information from appropriate officials of the EDCF. See Martinez v. Aaron, 570 F.2d

317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly, the

Court orders the appropriate officials to prepare and file a Martinez Report.

IT IS THEREFORE ORDERED BY THE COURT that:

        (1)      The Clerk of Court shall serve Defendants under the e-service pilot program in

effect with the Kansas Department of Corrections (“KDOC”).

        (2)      Upon the electronic filing of the Waiver of Service Executed pursuant to the e-

service program, KDOC shall have sixty (60) days to prepare the Martinez Report. Upon the

filing of that report, the AG/Defendants shall have an additional sixty (60) days to answer or

otherwise respond to the Complaint.



1
 Delaney also includes in the Complaint allegations about Deputy Warden Moore providing his emergency contact
with incomplete or inaccurate information about Delaney’s condition. He does not explain how this violated his
constitutional rights under the Eighth Amendment.

                                                       5
           Case 5:21-cv-03056-SAC Document 4 Filed 03/05/21 Page 6 of 7




        (3)     Officials responsible for the operation of the El Dorado Correctional Facility are

directed to undertake a review of the subject matter of the complaint:

                a.      To ascertain the facts and circumstances;

                b.      To consider whether any action can and should be taken by the institution

        to resolve the subject matter of the complaint; and

                c.      To determine whether other like complaints, whether pending in this Court

        or elsewhere, are related to this complaint and should be considered together.

        (4)     Upon completion of the review, a written report shall be compiled which shall be

filed with the Court and served on Plaintiff. The KDOC must seek leave of the Court if it wishes

to file certain exhibits or portions of the report under seal or without service on Plaintiff.

Statements of all witnesses shall be in affidavit form. Copies of pertinent rules, regulations, official

documents, and, wherever appropriate, the reports of medical or psychiatric examinations shall be

included in the written report. Any recordings related to Plaintiff’s claims shall also be included.

        (5)     Authorization is granted to the officials of the El Dorado Correctional Facility to

interview all witnesses having knowledge of the facts, including Plaintiff.

        (6)     No answer or motion addressed to the Complaint shall be filed until the Martinez

Report required herein has been prepared.

        (7)     Discovery by Plaintiff shall not commence until Plaintiff has received and reviewed

Defendants’ answers or responses to the Complaint and the report ordered herein. This action is

exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and 26(f).

        IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein. Upon

the filing of that report, KDOC may move for termination from this action.



                                                   6
          Case 5:21-cv-03056-SAC Document 4 Filed 03/05/21 Page 7 of 7




       Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.

       IT IS SO ORDERED.

       DATED: This 5th day of March, 2021, at Topeka, Kansas.



                                            s/_Sam A. Crow_____
                                            SAM A. CROW
                                            U.S. Senior District Judge




                                               7
